DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Summary
The response filed on May 17, 2021 is noted.  In summary, the status of claims are as follow:
Claims 1-7, 10, 17-18, 20, 22, 27, 31-32, 35, 40, 44, 58, 69 and 71 are pending and considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 17-18, 20, 22, 27, 31-32, 35, 40, 44, 58, 69 and 71 are still  rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,722,564 as applied and further in view of Huang et al. (Journal of Virology, 2015, Vol. 89 (13), pp. 6595-6607).
Applicants traverse the rejection by arguing that the claimed inventions possess unexpected results, as evidenced in Section 5.2 in the originally filed specification.
Specifically, recombinant viruses expressing sP1AGM and with an artificial genome organization (r3PIC-sP1AGMan, see FIG. 1D) were generated with plasmids pol-I-PIC-NP- sP1AGM and pol-I-PIC-GP-sP1AGM. BALB/c mice were immunized intravenously with 105 focus forming units (FFU) of r3PIC-sP1AGMMt. The CD8+ T cell responses against the immunodominant PlA-derived H-2Ld-restricted epitope were measured eight days later using flow cytometry with MHC class I tetramers. The virus vectors favorably induced a rapid, strong and polyfunctional P lA-specific CD8+ T cell response in immunized mice (see FIGS. SA and SB, and section 5.2.4). The high immunogenicity data render them promising tools for immunotherapy and vaccination. Taken together, the above-outlined results clearly demonstrate desirable and unexpected results that are not predictable but achieved by the claimed invention of "[a] Pichinde virus genomic segment, wherein the genomic segment is engineered to carry a viral open reading fragment ”ORF” in a position other than the wild-type position of the “ORF” (claim 1) and "[a] Pichinde virus particle comprising the Pichinde virus genomic segment of claim 1 and a second Pichinde virus genomic segment so that the Pichinde virus particle comprises an S segment and an L segment" (see claim 6) and its cDNA, expression vector, host cells, vaccine or pharmaceutical compositions thereof. Therefore, the claims at issue are not obvious over the cited references. A withdrawal of rejection is respectfully requested.
Applicants’ argument has been restfully considered; however, it is not found persuasive.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the instant case, the claimed mutant of Pichinde virus genome segment has exactly the same structural properties to the one disclosed by the cited prior art, which covers the virus cited in the rejected claim. While Applicants assert that the claimed virus genome is considered to be an unexpected result, Pichinde virus also teach that genomic segment, is genetically engineered to carry a viral open reading frame ("ORF") in a position other than the wild-type position of the ORF is also able to induce a specific CD8+ T cell responses to foreign and autoantigens in C57BL/6 mice were infected. 
For example, Antigen-encoding LCMV induces specific T cell responses to foreign and autoantigens. C57BL/6 mice were infected i.v. with 1.times.10.sup.5 PFU r3LCMV encoding for rat, human or mouse Her2 peptide (A, B and C, respectively). Spleens were taken nine days after infection and the induction of functional antigen-specific CD8+ T cells was analyzed by intracellular cytokine staining and flow cytometry. The cytokine profile (IFN-.gamma., TNF-.alpha. and IL-2) of Her2-specific CD8+ T cells induced by r3LCMV is shown in % of CD8+ T cells. Symbols and bars represent the mean.+-.SEM of three mice per group
Huang et al. teach that Arenaviruses cause severe hemorrhagic fever diseases in humans, wherein the Pichinde virus (PICV), is a prototype arenavirus, which can serve as a surrogate small animal model for arenavirus hemorrhagic fevers. In this report, we show that mutation of each of the five RNase catalytic residues of PICV NP diminishes the IFN suppression activity and slightly reduces the viral RNA replication activity. Recombinant PICVs with RNase catalytic mutations can induce high levels of IFNs and barely grow in IFN-competent A549 cells, in sharp contrast to the wild-type (WT) virus, while in IFN-deficient Vero cells, both WT and mutant viruses can replicate at relatively high levels. Upon infection of guinea pigs, the RNase mutant viruses stimulate strong IFN responses, fail to replicate productively, and can become WT revertants. Serial passages of the RNase mutants in vitro can also generate WT revertants. Thus, the NP RNase function is essential for the innate immune suppression that allows the establishment of a productive early viral infection, and it may be partly involved in the process of viral RNA replication.
Therefore, it would have been obvious for any person with an ordinarily skilled in the art to be motivated to the porotype arenavirus, i. e. the Pichinde virus with an 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7, 10, 17-18, 20, 22, 27, 31-32, 35, 40, 44, 58, 69 and 71 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,722,564 in view of Huang et al. (Journal of Virology, 2015, Vol. 89 (13), pp. 6595-6607).
In the response, Applicants argue that current claims are directed to an unexpected result, the rejection should be withdrawn. 
Applicants’ argument has been restfully considered; however, it is not found persuasive for the reasons describes as it is described above. 
In the instant case, the claimed mutant of Pichinde virus genome segment has exactly the same structural properties to the one disclosed by the cited prior art, which covers the virus cited in the rejected claim. While Applicants assert that the claimed virus genome is considered to be an unexpected result, Pichinde virus also teach that genomic segment, is genetically engineered to carry a viral open reading frame ("ORF") in a position other than the wild-type position of the ORF is also able to induce a specific CD8+ T cell responses to foreign and autoantigens in C57BL/6 mice were infected. 
The rejection is maintained. 
        Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648